The Court were unanimously of opinion tbat so far as respected the payment of debts on execution, lands were to eve« rv intent chattels; and that chattels seized in execution might be sold by the executor or administrator of a deceased sheriff.
In delivering the opinion of the court, Kinsey C. J. said that executions were favoured by the law 6 Mod. 298. Clerk v. Withers. It must be ended by the person who begins it, 1 Burr 34. Cooper and al. v. Chitty. by the seizure an officer gains such a property as that he may maintain trover against the former owner or other person Vent. 52, the title of the defendant is thereby absolutely divested. 6 Mod. 294. Salk. 323. 2 Sound. 343. Mildmay v. Smith, a venditioni or distringas does not give any new authority 6 Mod. 294. 2. Ld. Ray. 1074. By the seizure the defendant is absolutely discharged from the debt; he may plead it to a sci.fa. or to an action on the judgment, and a second fi.fa. cannot issue after a seizure. 2 Ld. Ray. 1075. Cro. El. 391. Gilb. Ex. 25. Moor. 468, and this is so whether the sheriff pays the money or not.
Rule absolute (a)

 Note. íhonties» See 1 Bl. Rep. 69. in addition to the foregoing aw»